EXHIBIT 10.1

 



THE ISSUANCE AND SALE OF THIS DEBENTURE HAS BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE DEBENTURE MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE DEBENTURE UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE
SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.

 

PURSUANT TO THE SUBSCRIPTION AGREEMENT DATED AS OF DECEMBER 13, 2017 BY AND
BETWEEN BESPOKE EXTRACTS, INC. AND THE SUBSCRIBER, THE SECURITIES WHICH ARE
REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED, SOLD, SOLD SHORT OR
OTHERWISE DISPOSED OF, EXCEPT IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET
FORTH IN THE SUBSCRIPTION AGREEMENT BY AND BETWEEN THE HOLDER HEREOF AND BESPOKE
EXTRACTS, INC. 



Principal Amount: $120,000.00   Issue Date: December 13, 2017 Purchase Price:
$100,000.00    

 





CONVERTIBLE DEBENTURE

 

FOR VALUE RECEIVED, Bespoke Extracts, Inc., a Nevada corporation (hereinafter
called the “Borrower”), hereby promises to pay to the order of McGlothlin
Holdings Ltd. or registered assigns (the “Holder”) the sum of $120,000.00 (the
“Principal Amount”), on December 12, 2018 the (“Maturity Date”). This
convertible debenture (the “Debenture”) may not be prepaid in whole or in part
absent the Holder’s prior written consent. Any amount of principal on this
Debenture which is not paid when due shall bear interest at the rate of nine
percent (9%) per annum from the due date thereof until the same is paid
(“Default Interest” and together with the Principal Amount, the “Principal”).
Default Interest shall commence accruing on the date that the Debenture is fully
paid and shall be computed on the basis of a 365-day year and the actual number
of days elapsed. All payments due hereunder shall be made in lawful money of the
United States of America. All payments shall be made at such address as the
Holder shall hereafter give to the Borrower by written notice made in accordance
with the provisions of this Debenture. Whenever any amount expressed to be due
by the terms of this Debenture is due on any day which is not a business day,
the same shall instead be due on the next succeeding day which is a business day
and, in the case of any interest payment date which is not the date on which
this Debenture is paid in full, the extension of the due date thereof shall not
be taken into account for purposes of determining the amount of interest due on
such date. As used in this Debenture, the term “business day” shall mean any day
other than a Saturday, Sunday or a day on which commercial banks in the city of
New York, New York are authorized or required by law or executive order to
remain closed.

 

This Debenture is free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of shareholders of the Borrower.

 

The following terms shall apply to this Debenture:

 

Article I. CONVERSION INTO COMMON STOCK

 

1.1       Voluntary Conversion. Subject to and upon compliance with the
provisions of Sections 1.3 through 1.5 of this Debenture, at any time while this
Debenture is outstanding, the Holder shall have the right, at its option, to
convert all or a part of the outstanding Principal into such number of shares of
common stock, par value $0.001 per share (the “Common Stock) equal to the result
of dividing the Principal of this Debenture to be converted by the lower of (i)
three dollars ($3.00) and (ii) forty percent (40%) of the volume weighted
average price (“VWAP”) for the thirty (30) trading days immediately preceding
the Conversion Date (defined below) (as may be adjusted for stock splits, stock
dividends, subdivisions or combinations of, or similar transactions in, the
Common Stock, the “Conversion Price”); provided, however that the Conversion
Price shall not be less than one dollar ($1.00).

 1 

 



1.2       Reduction of Principal. The Principal due hereunder shall
automatically be reduced by the amount of Principal that has previously been
converted pursuant to Section 1.1 hereof. For purposes of the calculation of
Default Interest payable on this Debenture, such reduction of Principal shall be
deemed to have occurred as of the date of such conversion.

 

1.3       Conversion Mechanics. In order to exercise its voluntary conversion
rights pursuant to Article I of this Debenture, the Holder shall deliver a
written notice of election to convert sent by overnight courier or registered
mail (the “Conversion Notice”) setting forth the amount of Principal the Holder
is electing to convert, duly completed and signed, to the Company. Each
conversion shall be deemed to have been effected immediately prior to the close
of business on the first business day following the date that the Conversion
Notice is sent to the Company (the “Conversion Date”), and the Holder shall be
deemed to have become the holder of record of the shares of Common Stock at such
time and on such date.

 

1.4       Delivery of Certificate(s). As promptly as practicable after delivery
by the Holder of the Conversion Notice and in any event within two (2) business
days after such delivery, the Company shall issue and deliver to the Holder a
certificate or certificates for the number of full shares of Common Stock. In
the event that less than the total Principal under this Debenture is converted
pursuant to this Article I, the Company shall, simultaneously with the issuance
of certificates for the shares of Common Stock issuable upon conversion of all
or part of this Debenture, cause the Company to issue and deliver to the Holder
(or in accordance with the instructions of the Holder) a new Debenture for the
balance of the Principal not so converted. All shares of Common Stock delivered
upon conversion of all or part of this Debenture will, upon delivery in
accordance with the provisions hereof, be duly and validly issued and fully paid
and nonassessable, free of all liens and charges and not subject to any
preemptive rights.

 

1.5       Fractional Shares. No fractional shares or securities representing
fractional shares of Common Stock shall be issued upon conversion of all or part
of this Debenture. Any fractional interest in a share of Common Stock resulting
from conversion of all or part of this Debenture shall be, at the election of
the Company, either (i) paid in cash (computed to the nearest cent) equal to
such fraction multiplied by the Conversion Price on the date of such conversion
or (ii) rounded up to the nearest whole share of Common Stock.

 

Article II. CERTAIN COVENANTS

 

2.1                Revenue Sharing and Financing. The Holder shall be entitled
to receive five percent (5%) of the greater of (i) every dollar the Borrower
raises through any financing or (ii) every dollar of revenue generated by the
Borrower through the earlier of (i) the Maturity Date and (ii) repayment of the
Principal in accordance with the terms of this Debenture.

2.2                Negative Covenants. As long as any portion of this Debenture
remains outstanding, the Borrower shall not, and shall not permit any of its
subsidiaries (whether or not a subsidiary on the Issue Date) to, directly or
indirectly:

(a)                 other than indebtedness (i) existing as of the Issue Date,
or (ii) incurred in the ordinary course of business for trade expenses,
exclusive of borrowed money (“Permitted Indebtedness”), enter into, create,
incur, assume, guarantee or suffer to exist any indebtedness for borrowed money
of any kind, including, but not limited to, a guarantee, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom (other than a guarantee issued with
respect to this Debenture).

(b)                other than Permitted Liens (as defined below), enter into,
create, incur, assume or suffer to exist any liens, charges or encumbrances of
any kind or nature (“Liens”), on or with respect to any of its property or
assets now owned or hereafter acquired or any interest therein or any income or
profits therefrom, except those which are expressly subordinate to the
indebtedness created by the Debentures. “Permitted Lien” means the individual
and collective reference to the following: (a) Liens for taxes, assessments and
other governmental charges or levies not yet due or Liens for taxes, assessments
and other governmental charges or levies being contested in good faith and by
appropriate proceedings for which adequate reserves (in the good faith judgment
of the management of the Borrower) have been established in accordance with
GAAP; (b) Liens imposed by law which were incurred in the ordinary course of the
Borrower’s business, such as carriers’, warehousemen’s and mechanics’ Liens,
statutory landlords’ Liens, and other similar Liens arising in the ordinary
course of the Borrower’s business, and which (x) do not individually or in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the
Borrower and its consolidated subsidiaries or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing for the foreseeable future the forfeiture or sale of the property or
asset subject to such Lien; or (c) Liens incurred in connection with Permitted
Indebtedness under clause (a) hereunder.

 2 

 

 

(c)                 amend its charter documents, including, without limitation,
its articles of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;

(d)                other than Permitted Indebtedness, repay, repurchase or offer
to repay, repurchase or otherwise acquire any indebtedness, other than the
Debenture, other than (x) regularly scheduled principal and interest payments as
such terms are in effect as of the Issue Date, provided that such payments shall
not be permitted if, at such time, or after giving effect to such payment, any
Event of Default exists or occurs, (y) Permitted Indebtedness, and (z) ordinary
trade debt incurred in the ordinary course of business.

(e)                 pay cash dividends or cash distributions on any equity
securities of the Borrower;

(f)                  sell, lease or otherwise dispose of any portion of its
assets outside the ordinary course of business, other than de minimis sales,
unless Borrower offers to prepay the full amount owed under the Debenture in
connection with the closing of any such sale, lease or disposition transaction;

(g)                lend money, give credit or make advances to any person, firm,
joint venture or corporation, including, without limitation, officers,
directors, employees, subsidiaries and affiliates of the Borrower, except loans,
credits or advances (a) in existence or committed on the date hereof and which
the Borrower has informed Holder in writing prior to the date hereof, (b) made
in the ordinary course of business or (c) not in excess of $10,000; or

(h)                enter into any agreement with respect to any of the
foregoing.

Article III. EVENTS OF DEFAULT

 

If any of the following events of default (each, an “Event of Default”) shall
occur:

 

3.1                Failure to Pay Principal Amount or Default Interest. Any
default in the payment of the Principal Amount of, Default Interest on or other
charges in respect of this Debenture, free of any claim of subordination, as and
when the same shall become due and payable whether upon the Maturity Date or by
acceleration or otherwise, if Borrower does not pay in full the amount that is
due and payable within three (3) business days after delivery of a notice of
demand therefor from Holder.

 

3.2                Breach of Covenants. The Borrower breaches any material
covenant or other material term or condition contained in this Debenture.

 

3.3                Bankruptcy, Receiver or Trustee. The Borrower or any
subsidiary of the Borrower shall commence, or there shall be commenced against
the Borrower or any subsidiary of the Borrower under any applicable bankruptcy
or insolvency laws as now or hereafter in effect or any successor thereto, or
the Borrower or any subsidiary of the Borrower commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Borrower or any subsidiary of
the Borrower or there is commenced against the Borrower or any subsidiary of the
Borrower any such bankruptcy, insolvency or other proceeding which remains
undismissed for a period of 90 days; or the Borrower or any subsidiary of the
Borrower is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Borrower or any
subsidiary of the Borrower suffers any appointment of any custodian, private or
court appointed receiver or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 90 days; or
the Borrower or any subsidiary of the Borrower makes a general assignment for
the benefit of creditors; or the Borrower or any subsidiary of the Borrower
shall call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or the Borrower or any subsidiary of
the Borrower shall by any act or failure to act expressly indicate its consent
to, approval of or acquiescence in any of the foregoing; or any corporate or
other action is taken by the Borrower or any subsidiary of the Borrower for the
purpose of effecting any of the foregoing (other than actions to dismiss,
terminate or resolve any bankruptcy or similar proceeding).

 



 3 

 



 

3.4                Indebtedness Default. The Borrower or any subsidiary of the
Borrower shall default in any of its obligations under any other note, debenture
or any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced any indebtedness for borrowed money or
money due under any long term leasing or factoring arrangement of the Borrower
or any subsidiary of the Borrower in an amount exceeding $5,000, whether such
indebtedness now exists or shall hereafter be created and such default shall
result in such indebtedness becoming or being declared due and payable prior to
the date on which it would otherwise become due and payable, in each of the
above instances where such default would have a (i) a material adverse effect on
the legality, validity or enforceability of this Debenture (the “Transaction
Documents”), (ii) a material adverse effect on the results of operations,
assets, business, prospects or condition (financial or otherwise) of the Company
and any of its subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) on the Company’s ability to pay the Debenture on
the Maturity Date.

 

3.5                Liquidation. Any dissolution, liquidation, or winding up of
Borrower or any substantial portion of its business.

 

3.6                Cessation of Operations. Any cessation by Borrower of
substantially all of its operations, provided, however, that any disclosure of
the Borrower’s ability to continue as a “going concern” shall not be an
admission that the Borrower cannot pay its debts as they become due or of a
cessation of operations.

 

3.7                Maintenance of Assets. The failure by Borrower to maintain
any material assets which would have a material adverse effect on Borrower’s
ability conduct its overall business (whether now or in the future).

 

Upon the occurrence and during the continuation of any Event of Default
specified above, the Debenture shall become immediately due and payable and the
Borrower shall pay to the Holder, in full satisfaction of its obligations
hereunder, an amount equal to the Default Sum (as defined herein). Upon the
occurrence and during the continuation of any Event of Default the Debenture
shall become immediately due and payable and the Borrower shall pay to the
Holder, in full satisfaction of its obligations hereunder, an amount equal to
the sum of (w) the outstanding Principal Amount of this Debenture plus (x)
Default Interest, plus (y) five percent (5%) of the total Principal Amount then
outstanding (the then outstanding Principal Amount of this Debenture to the date
of payment plus the amounts referred to in clauses (x) and (y) shall
collectively be known as the “Default Sum”) and all other amounts payable
hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs, including, without limitation, legal fees and expenses, of
collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity. 

 

Article IV. MISCELLANEOUS

 

4.1                Failure or Indulgence Not Waiver. No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privileges. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 



 4 

 

  

4.2                Notices. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) when delivered if
delivered by hand delivery during a normal business day (or if not on a business
day then the next business day), (b) one business day after delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below or (c) on the second business
day following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Borrower, to:

 

Bespoke Extracts, Inc.

323 Sunny Isles Boulevard

7th Floor

Sunny Isles Beach, FL 33160



Attention: Marc Yahr, President and Chief Executive Officer



If to the Holder:

 

McGlothlin Holdings, Ltd.

P.O. Box 590

Luling, TX 78648

 

Attention: Stan McGlothlin

 

4.3                Amendments. This Debenture and any provision hereof may only
be amended by an instrument in writing signed by the Borrower and the Holder.
The term “Debenture” and all reference thereto, as used throughout this
instrument, shall mean this instrument as originally executed, or if later
amended or supplemented, then as so amended or supplemented.

 

4.4                Assignability. This Debenture shall be binding upon the
Borrower and its successors and assigns, and shall inure to be the benefit of
the Holder and its successors and assigns. Each transferee of this Debenture
must be an “accredited investor” (as defined in Rule 501(a) of the Securities
Act of 1933, as amended). Holder may transfer this Debenture provided that the
transferee agrees in writing with Borrower to be bound by the provisions of this
Debenture, and that such transfer complies with any applicable federal and state
securities laws.

 

4.5                Cost of Collection. If default is made in the payment of this
Debenture, the Borrower shall pay the Holder hereof costs of collection,
including reasonable attorneys’ fees.

 

4.6                Governing Law. This Debenture shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Debenture shall be
brought only in the state courts of New York or in the federal courts located in
the state and county of New York. The Borrower hereby irrevocably waives any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. The Borrower waives trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorney's fees
and costs. In the event that any provision of this Debenture or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. The Borrower hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Debenture or
any other Transaction Document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Debenture and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 



 5 

 



 

4.7                Remedies. The Borrower acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder, by
vitiating the intent and purpose of the transaction contemplated hereby.
Accordingly, the Borrower acknowledges that the remedy at law for a breach of
its obligations under this Debenture will be inadequate and agrees, in the event
of a breach or threatened breach by the Borrower of the provisions of this
Debenture, that the Holder shall be entitled, in addition to all other available
remedies at law or in equity, and in addition to the penalties assessable
herein, to an injunction or injunctions restraining, preventing or curing any
breach of this Debenture and to enforce specifically the terms and provisions
thereof, without the necessity of showing economic loss and without any bond or
other security being required.

 

4.8                Severability. If any provision of this Debenture is invalid,
illegal or unenforceable, the balance of this Debenture shall remain in effect,
and if any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances. If it
shall be found that any interest or other amount deemed interest due hereunder
shall violate applicable laws governing usury, the applicable rate of interest
due hereunder shall automatically be lowered to equal the maximum permitted rate
of interest. The Borrower covenants (to the extent that it may lawfully do so)
that it shall not at any time insist upon, plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay, extension or usury law or
other law which would prohibit or forgive the Borrower from paying all or any
portion of the principal of or interest on this Debenture as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Borrower (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impeded the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.

 

(Signature Page Follows)



 6 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Debenture to be signed in its name
by its duly authorized officer this 13th day of December, 2017.

 

  BESPOKE EXTRACTS, INC.       By:  /s/ Marc Yahr     Marc Yahr
Chief Executive Officer

 



 7 

